Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the petition is insufficient as to the claim of overvaluation, because the extent of overvaluation is stated in the aggregate for both parcels assessed, not separately for each; and as to inequality because the instances in which said inequality exists are not specified. (See People ex rel. O’ Neil v. Purdy, 188 App. Div. 485; People ex rel. Coney Island Jockey Club v. Purdy, 152 id. 175; affd., 207 N. Y. 695.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.